Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered December 13, 1988, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. In this regard, we note that the complainant’s testimony demonstrated that the defendant used physical force during the commission of the robbery (see, e.g., People v Crespo, 158 AD2d 466; People v Johnstone, 131 AD2d 782). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Bracken, Sullivan and Lawrence, JJ., concur.